The trial court reached the conclusion that the title to the shoe-shining and hat-cleaning business sold by plaintiff to defendant was in the plaintiff at the time of the sale. This conclusion is assigned as error. It raises the question of law whether the subordinate facts legally support this conclusion. This business was on August 18th, 1921, sold to Charles Stathis and a five-year lease of the premises in which the business was conducted was at the same time assigned to him. He continued in this business until July 5th, 1923, during which period his father, the plaintiff, was in his employ. On this date Charles *Page 516 
executed to plaintiff a bill of sale transferring title to this business to plaintiff, and this was duly recorded in the town clerk's office, but the lease was not assigned to plaintiff. The plaintiff took possession of the business as owner. On the same day he executed and delivered to his son Charles Stathis a bill of sale which was not recorded, nor did Charles take possession of the business, but the plaintiff continued in its possession. The finding states that Charles executed a bill of sale to plaintiff transferring title to the business to him, but it significantly omits to say that the bill of sale to Charles by the plaintiff transferred title to him. Neither does it recite the terms or the consideration. While delivery of possession, as between the parties, was not necessary, it was necessary that the parties should have intended to make, and in fact have made, a transfer of title to this business. Whether a mere recital of the fact that a bill of sale was executed and delivered to Charles by the plaintiff is prima facie proof of a transfer of title we leave undetermined, since it is unlikely that a question of transfer will again arise based upon the single fact of the giving of a bill of sale, without a statement that the parties transferred title by it upon a named consideration, or giving the essential terms of the bill of sale; and since the further facts found in the case now before us make it apparent that the parties never intended to make such transfer and never made it, and Charles has by his conduct forever estopped himself from claiming that the title is not in plaintiff and by his admissions confirmed plaintiff's title.
From the time of the transfer to him on July 5th, down to his sale of the business on October 4th succeeding, the plaintiff remained in possession of and was conducting this business. On this date he sold one half of the business to defendant Pappas for $1,500, and *Page 517 
one half to Charles. As a part of the agreement between plaintiff, defendant and Charles, the defendant deposited $1,500, the purchase price for his one half of the business, with an attorney to hold as a protection to defendant against claims of plaintiff's creditors, and the attorney filed in the town clerk's office a notice of intention to sell this business to defendant and Charles Stathis. No claims were presented during the period of fourteen days succeeding October 4th. Plaintiff also agreed at the time of the sale to obtain a transfer of the lease to defendant and Charles and this he obtained on October 9th following. The defendant Pappas and Charles, a few days after the sale, entered into a partnership to conduct this business, and took possession of it and both continued in its undisturbed possession and conduct for nearly two weeks, and during this period no question concerning the title of either in this business was made. At the end of this period, Pappas became dissatisfied with his purchase and returned a key to the store to plaintiff and left the business and has not since had the physical possession of it or any personal part in its conduct. Since Pappas left the business Charles has been in its possession and conduct. So far as appears from the finding the partnership has not been given up. Pappas has refused to pay the $1,500 or to permit the attorney with whom it was deposited to pay the same to plaintiff.
Assuming that the mere execution and delivery of the bill of sale, unexplained, were sufficient to make out a prima facie title in Charles on July 5th, his acquiescence in plaintiff's right to transfer, on October 4th, a one-half interest in the business to Pappas and a one half to himself was a definite recognition of plaintiff's title to this business and estopped him from ever after asserting title to it or denying that plaintiff had title at that time. Since Charles is the *Page 518 
only person who defendant Pappas indirectly claims had the title and since Charles himself has treated the plaintiff as the owner and accepted title to one half of the business from him, and stood by without protest and in acquiescence while plaintiff made the sale to Pappas and himself, there is no one who can contest plaintiff's right to make the transfer to Pappas.
In addition, Charles was made a party defendant and in his answer admits that plaintiff sold to defendant and himself his business, which is a specific admission of plaintiff's ownership at the time of the sale.
These facts show as a matter of law that the bill of sale to Charles was never intended to effect a transfer to him of this business and never in fact did so. The only conclusion which logically, hence legally, resulted from the subordinate facts was that which the trial court reached, that the plaintiff had title to this business at the time he sold a half interest to Pappas.
   There is no error.